Title: To James Madison from William Bradford, 25 December 1773
From: Bradford, William
To: Madison, James



My dear Sir,
Philada. Dec. 25. 1773.

The gratefull manner in which you mention the few trifles I sent you gives me a most sensible pleasure as it [is] a new proof of you[r] friendship. Beleive me my freind I esteem it [a] favor that you put it in my power to oblige; & therefore the best way of showing your gratitude will be to command me freely when I have it in my power to serve you.
I am glad to hear you intend to cultivate an acquaintance with the Law as I promise myself much pleasure and improvement from your remarks upon it. I agree with you that every gentleman who has health & Leisure ought to have a tolerable acquaintance with the Laws & constitution of his Country: yet it is no uncommon thing to find persons of rank & fortune who are utter strangers to both. Blackstone remarks (and every man who is conversant with the world remarks) that there is no nation under heaven that have so valuable a constitution as the English & no nation who [are] so ignorant of the constitution of their Country. ’Tis in this point I find myself very deficient & I verily beleive I know more of the constitution of Antient Greece & Rome than of that of Great-Britain. This was owing to my ignorance of the English History which I had determined (rashly indeed) not to read till I had read all that precceeded it. I finding it impossible to be an universal Historian I propose reading Hume History as soon as time will permit.
I am at present endeavouring to gain an insight into the Practice of our Courts & therefore have not time to investigate the principles of Government & the English constitution with that accuracy I intend hereafter to do. Any Question you may propose on that subject will be highly acceptable: not that I can give you a satisfactory answer, but because it will make me attend to points, which tho important, I might pass over without paying the attention they deserve. You will Give me Liberty in my turn to consult you on any difficulty I may meet with & thus make your correspondence as instructive as entertaining. Scipio used daily to thank the Gods that they had introduced him to the Acquaintance of Polybius; nor have I less reason to be thankful that I once enjoyed your company and now you[r] correspondence.
Mr Breckingridge is well & still in Maryland Mr Freneau passed thro’ here a few days ago but I could not get a sight of him. He intends sailing next spring for England to take Orders. All your friends this way are well. But I am sorry to inform you that you have lost another of your fellow-Graduates; I mean Neddy Chesman. His exit was very sudden. He took to his bed on Sunday Evening & the next Saturday was a Corps. Tis just too weeks since he died.
I have enquired & find the Exchange to be at 79. but it is probable it will be lower in the spring. I will inform you how it is, should I write again before I see you. I need not tell you what pleasure Your intention of coming this way gives me. Pray do not let any thing but absolute Necessity frustrate it.
I enclose you an account of the Destruction of the Tea at Boston. We have taken a more gentle but full as effectual a method of avoiding the duty. [Th(en) an account of the Arrival of Capt Ayers, treatment of him & his departure.]
I am Dr Sir
W B Junr
